Whether the judgment should be conditional or absolute is a question of fact, not law; that is, it depends on the facts of this case. The question, therefore, raised by the defendant's exception is whether there is any evidence to warrant the court's finding that justice requires the decree be absolute. The defendant disclaimed any intention of redeeming the property, so instead of there being no evidence to sustain the court's finding, that is the only conclusion of which the evidence is fairly capable.
Exception overruled.
All concurred. *Page 332